Title: To James Madison from John Mitchell, 19 August 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 19 Augt. 1803
					
					Here with you have copy of my last stateing the situation of our vessells.  No permission haveing been yet obtaind for their dischargeing, I have drawn up a petition to the Minister for Captn. Steel and Cap. Wallace, requesting permission to discharge, or leave to depart with their Cargoes, and free of Duty or charges.  This Petition goes ⅌ post this Day coverd to our Minister.  This Day the Danish & Sweedish Vessells have received permission to land their Cargos, (being represented as Naval & Military stores), & they land under an indulgence.  Some Allum to be Lodged in the Stores of the Custom House, till Certificate appears.  I have a hope that simular permission will be granted our Vessells.  This is only founded on the justice of the Case  If granted, it will relieve the vessels; but the owners of the Cargoes will be left in same situation, for the Goods will not be permitted to be sold till Certificate does arrive: and Conforms to the Law of 1st Messidor.  Should any other regulation take place, or order be given in consequence of the application to the Minister, you may depend on being informed ⅌ the first vessell, and that I shall afford evry aid in My power to Our Captains that may arrive.
					Situated in this place I am not able to give you any political information.  Our friends in Paris will no doubt aquaint you with what is passing there.  The greatest possible Activity is Used here to get the Boats forward: evry carpenter is in requisition, and an apparent determination to make the decent.  The last journals Which I sent you will shew the disposition of the different departments to contribute voluntarily to the support of the war.  Yet, in no former War I believe did the Commerce of france at the Commencement, suffer so much as in the present, scarce a Vessell fitted out from this for the Colonies, has returnd, and not one since hostilities commenced, nor since that period has any french Vessell saild from this for any place, except small vessells for Rouen.  The Commerce of this place is truly distressed.  I have the Honor to be with perfect respect Sir, Your very Obdt. Servt.,
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
